DETAILED ACTION
This action is in response to the amendments filed on May 15th, 2022. A summary of this action:
Claims 1, 3-5, 7-9, 11-12 have been presented for examination.
Claims 1, 3-5, 7-9, 11-12 have been amended
Claims 2, 6, and 10  have been cancelled
Claims 1, 3-5, 7-9, and 11-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of both a mathematical concept and mental process without significantly more. 
Claims 1, 3-5, 7-9, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stollenwerk et al., “Flight Gate Assignment with a Quantum Annealer”, Nov. 2018 in of Bunyk, US 2008/0313430.
This action is Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Regarding the Claim Objections
	In view of the amendments, the objections are withdrawn.

Regarding the § 112(b) Rejection
In view of the amendments, the rejection is withdrawn.

Regarding the § 101 Rejection
	The rejection is maintained.

Applicant submits (Remarks, page 7): “At least these features causes an effect that "the Ising model reflects a characteristic (such as a dynamic characteristic) of an actual combinatorial optimization problem, and the precision of the solution may be improved" as stated in paragraph [0051] of the specification; therefore the claims integrate the judicial exception into a practical application and include additional elements that are sufficient to amount to significantly more than the judicial exception”

Examiner’s Response:
	The Examiner respectfully disagrees. This argument implies a consideration for this claimed invention being an improvement to technology, however:
The argued improvement is “a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art” as per MPEP § 2106.05(a). 
As noted in MPEP § 2106.05(a): “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception.” – the argued improvement is an improvement in the judicial exception alone, i.e. the argued improvement is merely an argument for a new abstract idea – as per MPEP § 2106.04(I): “a new abstract idea is still an abstract idea” - See ¶¶ 3-5 in the instant specification for more clarification, as well as ¶ 26 and ¶¶ 51-52

As such, the claimed invention is not an improvement to technology. 

Regarding the § 103 Rejection
	The rejection is maintained.

Applicant submits (Remarks, pages 8-9): “...The Office Action asserts on page 16 that "the example constraints of Stollenwerk are based on numerical values recording events during the simulation, i.e. the flight to gate assignments."...Thus, at least the noted feature of claims 1, 5, and 9 distinguishes over Stollenwerk. The noted feature also distinguishes over Bunyk as evidenced, for example, by the Office Action. That is, the Office Action does not assert Bunyk as disclosing the noted feature...”

Examiner’s Response: 
	The Examiner respectfully disagrees.
As was relied upon in the rejection: Stollenwerk, page 2, col. 2, ¶¶ 1-3: “It is obvious, that every flight can only be assigned to a single gate, therefore we have...Furthermore it is clear that no flight can be assigned to a gate which is already occupied by another flight at the same time” – and then see the above cited § III.A which represents these constraints as “Penalty terms” – the example constraints of Stollenwerk are based on numerical values recording events during the simulation, i.e. the flight to gate assignments.
To clarify: the numeric value data that record an event observed during the execution of Stollenwerk’s simulation would have been when a “flight” was “assigned to a...gate”, the constraint being that only one flight can be assigned to a gate at each time interval, i.e. “...These forbidden flight pairs with overlapping time slots can be aggregated in...The resulting linear inequalities ...are equivalent to the quadratic constraints” (Stollenwerk, page 2, col. 2, ¶¶ 1-2). 
To further clarify on the BRI of this claim: see ¶ 110 of the instant specification which provides a similar example: “The third term on the right side is a constraint term corresponding to the constraint condition that two trucks whose stopping times are overlapping do not enter one pit.” – i.e. one truck per pit per time interval, similar to Stollenwerk’s one plane per gate per time interval constraint – hence, they are mathematically represented by similar equations. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, 7-9, and 11-12  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of both a mathematical concept and mental process without significantly more. 

Step 1
	Claim 1 is directed towards the statutory category of an apparatus.
Claim 5 is directed towards the statutory category of a process.
	Claim 9 is directed towards the statutory category of an article of manufacture. 
	
	Claims 5 and 9, and the dependents thereof, are rejected under a similar rationale as representative claim 1, and the dependents thereof. 
	
Step 2A – Prong 1
	The claims recite an abstract idea of both a mental process and mathematical concept. See MPEP § 2106.04(a)(2).
As per MPEP § 2106.04: “In other claims, multiple abstract ideas, which may fall in the same or different groupings, or multiple laws of nature may be recited. In these cases, examiners should not parse the claim. For example, in a claim that includes a series of steps that recite mental steps as well as a mathematical calculation, an examiner should identify the claim as reciting both a mental process and a mathematical concept for Step 2A Prong One to make the analysis clear on the record”


The mathematical concept recited in claim 1 is:
	...
compute a provisional optimum solution of a combinatorial optimization problem by searching a ground state for an Ising model acquired by converting the combinatorial optimization problem based on the problem data, 
...
...generate an updated Ising model acquired by adding a first constraint term, based on the result to the Ising model, that includes numerical value data that records an event observed during the execution of the simulation and execute a search for a second ground state for the updated Ising model. 

Under the broadest reasonable interpretation, the claim recites a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  If a claim, under its broadest reasonable interpretation, is directed towards a mathematical concept, then it falls within the Mathematical Concepts grouping of abstract ideas. In addition, as per MPEP § 2106.04(a)(2): “It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018)”
See MPEP § 2106.04(a)(2). 

The mental process recited in claim 1 is:
...
10evaluate a result of the simulation based on an evaluation criterion value representing an evaluation criterion for the result of the simulation, 
when the result satisfies the evaluation criterion, output the provisional optimum solution as an optimum solution, and 
when the result does not satisfy the evaluation criterion, ...

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).

As such, the claim recites an abstract idea of both a mathematical concept and mental process. 

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
Claims 1, 5, and 9 – “execute a simulation using the provisional optimum solution” – as per MPEP § 2106.05(f): “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more” 
Claim 1 - An optimization apparatus, comprising: a memory; and 5a processor coupled to the memory and the processor configured to...
Claim 5 - ... executed by a computer...
Claim 9 - A non-transitory computer-readable storage medium storing a program that causes a computer to execute a process, the process comprising...

The following limitation is adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
Claims 1, 5, and 9: “acquire problem data”, “acquiring problem data”

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
Claims 1, 5, and 9 – “execute a simulation using the provisional optimum solution” – as per MPEP § 2106.05(f): “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more” 
Claim 1 - An optimization apparatus, comprising: a memory; and 5a processor coupled to the memory and the processor configured to...
Claim 5 - ... executed by a computer...
Claim 9 - A non-transitory computer-readable storage medium storing a program that causes a computer to execute a process, the process comprising...

The following limitation is adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
Claims 1, 5, and 9: “acquire problem data”, “acquiring problem data”


The claims are directed towards an abstract idea of both a mathematical concept and mental process without significantly more.

Regarding the dependent claims
Claim 3 recites another step in the mathematical concept
Claims 7 and 11 are rejected under a similar rationale 
Claim 4 recites limitations generally linking the abstract idea to a field of use/technological environment – see MPEP § 2106.05(h) 
Claims 8 and 12 are rejected under a similar rationale 

The claims are directed to an abstract idea an abstract idea of both a mathematical concept and mental process without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-9, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stollenwerk et al., “Flight Gate Assignment with a Quantum Annealer”, Nov. 2018 in of Bunyk, US 2008/0313430.

Regarding Claim 1
Stollenwerk teaches: 
	An optimization apparatus, comprising: ...and the processor configured to: (Stollenwerk, abstract and § I ¶ 2 teaches this is using a “quantum computer”, e.g. a “Quantum Annealer” – a skilled person would have inferred that this would have included a quantum processor)
	acquire problem data, (Stollenwerk, abstract: “We use real world data from a mid-sized German airport as well as simulation based data to extract typical instances small enough to be amenable to the D-Wave machine”, e.g. table 1: “Input data for a flight gate assignment instance” as clarified in § II.A)
	compute a provisional optimum solution of a combinatorial optimization problem by searching a first ground state for an Ising model acquired by converting the combinatorial optimization problem based on the problem data, (Stollenwerk, § I ¶ 2: “A wide range of combinatorial optimization problems can be brought into such a QUBO format by standard transformations [5].” - i.e. “combinatorial optimization problems” are solved by converting in a “QUBO format” – and see page 5 col. 2, ¶ 2 which clarifies that the QUBO format used is an “Ising model” then see page 6, the paragraph split between the columns: “The annealing solutions were obtained using 1000 annealing runs, no gauging and majority voting as a un-embedding strategy for broken chains of logical qubits...The latter is calculated by the ratio of the number of runs where the optimal solution was found to the total number of runs. The best annealing solution was compared to an exact solution obtained with a MaxSAT solver [15].” 
	in other words: this solves “combinatorial optimization problems” by converting them into a “QUBO format” wherein the system solves the problem by “annealing” the “Ising model” to acquire “annealing solutions” [examples of provisional optimum solutions] - wherein, the resulting solutions from the “annealing runs” would have been inferred to be at the ground state, i.e. that an “annealing run” was a run in which the quantum system annealed to a ground state)
execute a simulation using the provisional optimum solution, (Stollenwerk, § I ¶ 1: “Although there are several objective functions in the field of airport planning, we focus on reducing the total transit time for passengers in an airport [3]. The main goals are the increase of passenger comfort and punctuality...” and see § II including § II.B for the “objective function” – in other words, the provisional optimum solutions are solutions to the objective function – wherein the objective function is calculated and evaluated with the “solutions” to find the “optimal solutions” (page 6, as cited above) which is an example of executing a simulation 
Specifically, a simulation including the “total transit time for passengers in an airport” as further described in §§ II.B)
10evaluate a result of the simulation based on an evaluation criterion value representing an evaluation criterion for the result of the simulation, (Stollenwerk, see page 6, the paragraph split between the columns: “The annealing solutions were obtained using 1000 annealing runs, no gauging and majority voting as a un-embedding strategy for broken chains of logical qubits...The latter is calculated by the ratio of the number of runs where the optimal solution was found to the total number of runs. The best annealing solution was compared to an exact solution obtained with a MaxSAT solver [15].” – in other words, the results of each of the “1000 annealing runs” are evaluated to determine the “best annealing solution”)
when the result satisfies the evaluation criterion, output the provisional optimum solution as an optimum solution, and (Stollenwerk, page 6, col.2, ¶1: “The best annealing solution was compared to an exact solution obtained with a MaxSAT solver [15].” – which is an example of outputting the result that is the “best” and then using it for a comparison
when the result does not satisfy the evaluation criterion, generate 15an updated Ising model acquired by adding a first constraint term, based on the result to the Ising model, numerical value data recording an event having been observed during the execution of the simulation and execute a search for a ground state for the updated Ising model. (Stollenwerk, page 2, § II.C: “Not all binary encodings for x form valid solutions to the problem. There are several further restrictions which need to be added as constraints....” followed by § III.A: “The standard way to reduce constraints, like already shown in e.g. [6], is to introduce terms penalizing those variable choices that violate the constraints. Just in these cases a certain positive value is added to the objective function to favor valid configurations while minimizing...” – and see the equation set this is “0; if constraint is fulfilled,” and “> 0; if constraint is violated,” – for more clarity: see page 3, col. 1, ¶ 1 and see equation 1 on page 2 – the constraint terms are added to the “total objective function” only when the constraints are “violated”, else they are a “0” when the result is “valid” and are not added – wherein this is “while minimizing...”, i.e. the Ising model is updated to include the constraint terms when solutions are not “valid”
for claim interpretation: see equation 1 and ¶¶ 107-111 in the instant specification, and see “The quadratic terms” in Stollenwerk, § III.A – Stollenwerk teaches “quadratic terms” being added to a “QUBO...quadratic objective function” in a substantially similar manner to the second and third terms added into the QUBO in eq. 1 of the instant specification which represent the constraints
as to the numerical value date: Stollenwerk, page 2, col. 2, ¶¶ 1-3: “It is obvious, that every flight can only be assigned to a single gate, therefore we have...Furthermore it is clear that no flight can be assigned to a gate which is already occupied by another flight at the same time...These forbidden flight pairs with overlapping time slots can be aggregated in...The resulting linear inequalities ...are equivalent to the quadratic constraints” – and then see § III.A – when there is a “forbidden flight pair”, then the “Cnot(x)” term is “added to the objective function” – to clarify, see the equation for the resulting “quadratic constraint” in § II.C last paragraph, and see the equation for Cnot(x) in § III.A) 

As Stollenwerk teaches using a Quantum computer, i.e. a D-Wave 2000Q (see the abstract of Stollenwerk), to implement the method, Stollenwerk does not explicitly teach:
a memory; and 5a processor coupled to the memory 

Bunyk teaches:
a memory; and 5a processor coupled to the memory (Bunyk, abstract, teaches: “A computer system includes a quantum computer, a classical co-processor and an interface that transmits at least part of at least one problem between the quantum computer and the classical co-processor. A digital computer may be coupled to the quantum computer and classical co-processor. Problems may be decomposed for solution by the quantum computer and co-processor based on computational efficiency.” and see ¶¶ 29-30 and ¶ 60 – in other words, this couples a general purpose computer with a processor and memory coupled to the processor to a “quantum computer”, e.g. Stollenwerk’s – for more clarity, see ¶ 9 of Bunyk which includes QCs based on “quantum annealing”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Stollenwerk on an optimization technique using a quantum computer with the teachings from Bunyk on “A digital computer may be coupled to the quantum computer and classical co-processor” (Bunyk, abstract and ¶ 16). The motivation to combine would have been that “a method of increasing the performance of a quantum computer”, e.g. Bunyk, ¶ 71: “By utilizing classical co-processors to offload straightforward computational tasks from the quantum computer, the speed at which problems tasked to the quantum computer will be solved more timely and cost efficiently.”

Regarding Claim 3
Stollenwerk teaches: 
	The optimization apparatus according to claim 1, wherein the processor is further configured to generate the Ising model using a number of state variables, wherein the number of the state variables is within a number of bits, based on input problem data and a number of computable bits.  (Stollenwerk, § V.A: “This includes coupling various physical qubits together into one logical qubit, representing one binary variable...” – i.e., each state “binary variable” of Stollenwerk is a “logical qubit” wherein this is within the number of qubits computable [the “number of physical qubits” – see fig. 3 of Stollenwerk] and see the abstract: “The corresponding objective function is quadratic in the binary decision variables [example of being based on input problem data] encoding the flight-to-gate assignment” and § II.B and § III ¶ 1 for further clarification  - under the BRI, the state variables include binary variables, e.g. see the instant spec ¶ 36 “each of the state variables is a binary variable”; and in addition the term “bit” used herein includes qubits – see ¶ 36: “or may perform the search for a ground state by quantum annealing” such as with “dedicated hardware that performs quantum annealing” (¶ 67)

Regarding Claim 4
Stollenwerk teaches: 
	The optimization apparatus according to claim 1, wherein 28Fujitsu Ref. No.: 19-00641 the combinatorial optimization problem is a problem for determining, in a facility to which a plurality of loads is transported, to which one of receiving staging areas each of a plurality of vehicles transporting the plurality of loads are to be allocated,  (Stollenwerk, abstract: “Among others, an important goal is the minimization of the total transit time of the passengers. The corresponding objective function is quadratic in the binary decision variables encoding the flight-to-gate assignment.” and see table 1 – each “flight” is an example of a vehicle transporting a load, the “passengers” on each flight are an example of a transported load, the “airport” is an example of a facility, and the “gates” are examples of the receiving staging areas
5wherein the searching a ground state for the Ising model expressed by a cost term representing a total movement distance of a plurality of mobile units moving the plurality of loads in the facility, which is caused by allocating each of the plurality of vehicles to one of the plurality of receiving staging areas and a second constraint term 10representing a constraint condition of the problem, and (Stollenwerk, § I ¶ 1: “...we focus on reducing the total transit time for passengers in an airport...” – the “passengers” are also an example of a mobile unit moving the load (see the instant spec, ¶ 83: “For example, the mobile unit may be a human”) 
wherein the “total transit time for passengers in an airport” is an example of a cost function representing the total movement distance [i.e., this is the “total time” for the total movement distance to be traversed]
as to the allocations – page 2, col. 1, ¶ 1: “It is obvious, that every flight can only be assigned to a single gate,”
as to the second constraint condition: see § III.A for the Cone(x) term, wherein this is from eqn. 2 on page 2 described as: “It is obvious, that every flight can only be assigned to a single gate,”) 
when working times of the plurality of mobile units included in the result satisfy the evaluation criterion, the executing process including, in the result satisfy the evaluation criterion, outputting the provisional optimum solution as the optimum solution. (Stollenwerk, see table 1 and see § II.B – the “Transfer time from gate to baggage claim...Transfer time from check-in to gate...[and] Transfer time from gate to gate” are included in the optimization inputs as example of working times wherein the “total transit time for passengers in an airport” (§ I ¶ 1) is to be reduced – in other words, the system finds the minimum “total transit time for passengers in an airport” which includes the working times of the passengers transiting through the airport)

Regarding Claim 5
	Claim 5 is rejected under a similar rationale as claim 1 above, wherein Bunyk teaches: 
An optimization method executed by a computer  (Bunyk, abstract, teaches: “A computer system includes a quantum computer, a classical co-processor and an interface that transmits at least part of at least one problem between the quantum computer and the classical co-processor. A digital computer may be coupled to the quantum computer and classical co-processor. Problems may be decomposed for solution by the quantum computer and co-processor based on computational efficiency.” and see ¶¶ 29-30 and ¶ 60 – in other words, this couples a general purpose computer with a processor and memory coupled to the processor to a “quantum computer”, e.g. Stollenwerk’s – for more clarity, see ¶ 9 of Bunyk which includes QCs based on “quantum annealing”)

Regarding Claim 7

	Claim 7 is rejected under a similar rationale as claim 3 above.

Regarding Claim 8

Claim 8 is rejected under a similar rationale as claim 4 above. 

Regarding Claim 9
	Claim 9 is rejected under a similar rationale as claim 1 above, wherein Bunyk teaches:
A non-transitory computer-readable storage medium storing a program that causes a computer to execute a process, the process comprising: (Bunyk, abstract, teaches: “A computer system includes a quantum computer, a classical co-processor and an interface that transmits at least part of at least one problem between the quantum computer and the classical co-processor. A digital computer may be coupled to the quantum computer and classical co-processor. Problems may be decomposed for solution by the quantum computer and co-processor based on computational efficiency.” and see ¶¶ 29-30 and ¶ 60 – in other words, this couples a general purpose computer with a processor and memory coupled to the processor to a “quantum computer”, e.g. Stollenwerk’s – for more clarity, see ¶ 9 of Bunyk which includes QCs based on “quantum annealing”)

Regarding Claim 11.

	Claim 11 is rejected under a similar rationale as claim 3 above.
25
Regarding Claim 12.

	Claim 12 is rejected under a similar rationale as claim 4 above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147